Citation Nr: 0923828	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  01-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for hypertension.

2.  Entitlement to an initial rating greater than 20 percent 
for post-traumatic arthritis of the left knee.

3.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Air Force from March 1956 to March 1960.  The Veteran also 
served in the National Guard from June 1988 to March 1999 
with various periods of active duty, active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), to 
include active duty from September 1992 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran had a hearing before the 
Board in February 2006 and the transcript is of record.

The Board notes that during the pendency of this appeal, the 
RO granted the Veteran increased ratings for hypertension 
(from 0 percent to 10 percent) and his left knee condition ( 
from 10 percent to 20 percent) in an April 2005 supplemental 
statement of the case (SSOC).  After the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. AB v. Brown, 6 Vet. 
App. 35 (1993). Accordingly, regardless of the RO's actions, 
the claims remain on appeal before the Board here and have 
been appropriately rephrased above.

During the pendency of this appeal, the Veteran raised 
several claims of entitlement to service connection that have 
not been developed by the RO.  Specifically, the Veteran 
claims entitlement to service connection for bilateral hip 
disabilities, a back condition, a right knee disability and 
total disability based on individual unemployment (TDIU).  
None of these issues have been adjudicated by the RO and, 
therefore, are REFERRED to the RO for proper adjudication.

The case was brought before the Board in April 2006, at which 
time claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him 
appropriate VA examinations. The requested development having 
been partially completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 

The left knee and hearing loss issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

Since the date of the grant of service connection in April 
1999, the Veteran's hypertension predominantly results in a 
diastolic pressure no worse than 103, a systolic pressure no 
worse than 171, and is well controlled by medication.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the Veteran's hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in June 2001 and May 2006.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The 2006 letter explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Where a claim stems from a rating decision 
that granted service connection and assigned the initial 
rating, which is the case here, the additional notice 
requirements defined in Vazquez are inapplicable. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the Veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the Veteran in 2001and 2006 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
Veteran in February 2009.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
1999 and 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's hypertension since he was last examined.  That is, 
the Veteran's blood pressure readings at the time of the 2004 
VA examination are essentially the same as the blood pressure 
readings in subsequent VA outpatient treatment records.  This 
is explained more thoroughly below. The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (Hypertension)

The Veteran alleges his hypertension is managed by several 
medications, which have increased in dosage through the 
years, and is worse than currently rated.

It is noteworthy that this appeal is from a rating decision 
that granted service connection and assigned the initial 
ratings for the claims. Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence. Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) that 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155. Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements contained in the Rating Schedule, 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations generally. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.

The Veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7101. This DC provides 
for a 10 percent rating when diastolic blood pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more. A 10 percent evaluation is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.

While the Veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, his 
diastolic pressure has not been found to be predominantly 110 
or more, and his systolic pressure has not been found to be 
predominantly 200 or more, as would warrant a higher rating 
of 20 percent. 

Significantly, the Veteran was afforded a VA examination in 
July 1999 where the Veteran was diagnosed with hypertension, 
controlled on medication, with blood pressure readings 
reflecting a systolic pressure of 148 sitting and 140 
standing; and diastolic pressure of 95 sitting and 90 
standing.

More recently, the Veteran was afforded an additional VA 
examination in November 2004 where the Veteran was again 
diagnosed with hypertension with no current complications.  
The Veteran's blood pressure was measured three times 
reflecting a systolic pressure of 140 and a diastolic 
pressure of 80.  

The Veteran testified during his hearing before the Board in 
February 2006 that his medications for hypertension were 
doubled since his last VA examination.  

The RO, in light of the testimony, obtained more recent VA 
outpatient treatment.  VA outpatient treatment records 
through January 2007 indicate blood pressure readings 
predominantly reflecting diastolic pressure ranging between 
78 and 87 and systolic pressure ranging between 140 and 150.  
The Board notes the VA outpatient treatment records reflect 
one elevated reading in December 2004 reflecting a systolic 
pressure of 171 and a diastolic pressure of 103.  The nurse, 
at that time, indicated the Veteran had missed a dose of his 
blood pressure medication.  On recheck, the Veteran's blood 
pressure reading reflected a systolic pressure of 160 and a 
diastolic pressure of 95.  

The records also confirm the Veteran's testimony that his 
medication was altered during these post-2004 visits.  The 
Board further notes that even under the increased medication 
dosages, the Veteran's hypertension is indicated as, "still 
not under ideal control."   There simply is no medical 
evidence, however, indicating the Veteran's diastolic or 
systolic pressure readings ever surpassed 110 or 200 
respectively, warranting a higher rating.

Rather, even taking into account the one December 2004 
elevated blood pressure reading due to a missed dose of 
medication, the Veteran's systolic pressure has never been 
measured greater than 171 and his diastolic pressure has 
never been measured greater than 103.  Predominantly, the 
Veteran's systolic pressure readings are in the 140s whereas 
his diastolic pressure readings are predominantly in the 80s.  
In short, none of the medical findings supports an increased 
rating of 20 percent for the Veteran's hypertension.  
Further, while the Board notes the Veteran's hypertension is 
not completely under control with his medications, his blood 
pressure readings have remained essentially consistent 
throughout the appellate timeframe.  

Overall, the preponderance of the evidence is against the 
award of an increased rating in excess of 10 percent for the 
Veteran's service-connected hypertension. As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating greater than 10 percent for 
hypertension is denied.


REMAND

The Veteran alleges his left knee disability is more severe 
than currently rated and he currently has bilateral 
sensorineural hearing loss related to his lengthy military 
service.

These claims were previously remanded, in part, to ensure all 
relevant medical records were obtained and to afford the 
Veteran VA examinations to ascertain the current severity of 
the Veteran's left knee disability and the likely etiology of 
his current hearing loss.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled for VA examinations in January 
2009, but failed to appear.  The Board finds noteworthy that 
the examination request worksheet includes a handwritten 
notation indicating the Veteran was an "In Patient" at the 
time.  The Veteran's representative, in a May 2009 statement, 
indicates the Veteran did not receive sufficient notice to 
attend his VA examinations and was likely an inpatient at the 
time.  Accordingly, the Veteran's representative requested 
new VA examinations be scheduled.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  

With regard to increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).  

In this case, as explained in the April 2006 Board remand, 
the Veteran was last afforded a VA examination in November 
2004, nearly five years ago.  Since that time, the Veteran 
has presented statements from his private orthopedist as well 
as his own testimony before the Board in February 2006, 
indicating his left knee disability may have worsened since 
the last examination.  

With regard to service connection claims, an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in July 1999 
indicating a diagnosis of bilateral sensorineural hearing 
loss, but no medical opinion with regard to etiology was 
rendered at that time.  The Veteran's lengthy military 
service history includes exposure to firearms and noisy heavy 
equipment.  In light of the Veteran's current hearing loss 
and military history, a VA examination is warranted.

In light of the circumstances, the Board concludes the 
Veteran should be again scheduled for VA examinations for his 
left knee disability and bilateral sensorineural hearing 
loss.  To the extent the Veteran was not told of the 
consequences of failing to appear for an examination, the 
Veteran is hereby advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

In addition to new VA examinations, the Board concludes these 
claims must be remanded to ensure all relevant medical 
evidence is identified and obtained.  The Veteran submitted a 
March 2006 statement from his private treating orthopedist, 
Dr. Foreman, further summarizing his medical conclusions from 
a consultation conducted in January 2006.  The actual 
examination conducted by Dr. Foreman was submitted by the 
Veteran in January 2006, but it is unclear whether there are 
additional private records or treatment.   The RO should make 
efforts to obtain all relevant treatment records from Dr. 
Foreman.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from January 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide 
release forms authorizing VA to request 
his treatment records from Dr. Foreman or 
any other private doctor for treatment of 
his left knee or bilateral hearing loss 
that have not already been obtained.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Albany, New 
York from January 2007 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an orthopedic VA examination 
to ascertain the severity of his service- 
connected left knee disability.  The 
claims file, to include a copy of this 
decision, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished, to include an MRI 
if appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  It would be helpful if the 
examiner would comment on the private and 
past VA opinions rendered regarding the 
severity of the Veteran's left knee, 
reconciling any conflicting medical 
evidence. 

4.  After records are obtained, to the 
extent possible, schedule the Veteran for 
an audiological VA examination for the 
claimed bilateral sensorineural hearing 
loss to ascertain the Veteran's current 
diagnosis and likely etiology of any 
hearing loss found, to include whether it 
is at least as likely as not that the 
Veteran's hearing loss is related to 
military noise exposure versus post-
service noise trauma.  The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnoses and etiology.  

5.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the Veteran 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


